People v Brown (2016 NY Slip Op 02737)





People v Brown


2016 NY Slip Op 02737


Decided on April 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2016

Friedman, J.P., Sweeny, Saxe, Richter, Kahn, JJ.


777 12220/94

[*1]The People of the State of New York, Respondent,
vMarvin Brown, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Courtney M. Wen of counsel), for respondent.

Judgment, Supreme Court, New York County (Budd G. Goodman, J. at dismissal motion; Harold Rothwax, J. at jury trial and sentencing), rendered November 15, 1995, convicting defendant of absconding from temporary release in the first degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The circumstances surrounding defendant's failure to comply with the reporting requirement of his work release program support the inference that defendant acted intentionally.
The motion court, after considering the Taranovich factors (People v Taranovich, 37 NY2d 442 [1975]), properly determined that although the 26-month prearrest delay was lengthy, and although defendant could have been charged sooner, the delay was not intended to obtain a tactical advantage relating to the absconding charge, but was the result of a determination, made in good faith, that a continuing homicide investigation required deferral of the absconding prosecution (see People v Singer, 44 NY2d 241, 254 [1978]). Defendant did not experience any period of pretrial incarceration due to the absconding charge, and he was not prejudiced by the delay (see People v Decker, 13 NY3d 12 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2016
CLERK